OPINION — AG — ** CONFLICT OF INTERST — BUILDING — IMPROVEMENTS ** STATEMENT OF FACTS: " A, B AND C, OWN A WAREHOUSE, JOINTLY. C IS A COUNTY COMMISSIONER. THE WAREHOUSE OWNERS HAVE LEASED THE WAREHOUSE TO THE COUNTY FOR THE DISTRIBUTION OF SURPLUS COMMODITIES FROM THE COUNTY HIGHWAY FUND. A AND B RECEIVE A NORMAL MONTHLY RENT. C RECEIVES NO RENT WHATSOEVER, FEELING IT WOULD BE IMPROPER FOR HIM TO DO BUSINESS WITH HIMSELF. C. HAS, HOWEVER, EXPENDED APPROXIMATELY $600.00 OF HIS PERSONAL FUNDS FOR IMPROVEMENTS OF THE BUILDING, MADE NECESSARY TO PRESERVE THE COMMODITIES STORED THEREIN. A AND B NOW OFFER TO MAKE FURTHER IMPROVEMENTS ON THE BUILDING PROVIDED THAT THE COUNTY WILL PAY FOR THE LABOR, A AND B PAYING ONLY FOR THE MATERIALS. QUESTION(1): MAY C BE REIMBURSED BY THE COUNTY FOR THE PERSONAL EXPENDITURES HE HAS MADE ? — NEGATIVE, QUESTION(2): MAY THE COUNTY LEGALLY EXPEND FUNDS FOR LABOR TO EFFECT FURTHER IMPROVEMENTS ? — NEGATIVE (BUILDING, STRUCTURES, MAINTENANCE, IMPROVEMENTS, FUNDS) CITE: 15 O.S. 211 [15-211], 62 O.S. 371 [62-371] (CONTRACTS) (FRED HANSEN)